     Case 5:19-cv-00162 Document 13 Filed 06/17/19 Page 1 of 1 PageID #: 52



                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA

MARK MEYERS, in his own right
and on behalf of others similarly situated;

       Plaintiff,

v.                                                  CIVIL ACTION NO: 5:19-cv-00162


BLUESTONE INDUSTRIES, INC., and
JILLEAN L. JUSTICE,
JAMES C. JUSTICE III and
JAMES T. MILLER, individually

       Defendants.

                               CERTIFICATE OF SERVICE

       I, Greg A. Hewitt, hereby certify that on June 17, 2019, I mailed the Plaintiff’s Rule

26(a)(1) Disclosures to counsel as follows via US Mail:


       John F. Hussell, IV
       Wooten, Davis, Hussell & Ellis
       P.O. Box 3971
       Charleston, WV 25339


                                                    /s/            Greg A. Hewitt
                                              Greg A. Hewitt (WV State Bar#7457)
                                              Hewitt & Salvatore, PLLC
                                              204 North Court Street
                                              Fayetteville, WV 25840
                                              ph.: (304) 574-0272
                                              fax: (304) 574-0273
                                              email: ghewitt@hewittsalvatore.com
